NUMBER 13-13-00612-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


ROBERT MICHAEL ARTEAGA, JR.,                                            APPELLANT,

                                           v.

THE STATE OF TEXAS,                                                       APPELLEE.


                   On appeal from the 424th District Court
                         of Burnet County, Texas.


                           ORDER TO FILE BRIEF
               Before Justices Garza, Benavides, and Perkes
                             Order Per Curiam

      This appeal was transferred to this Court from the Third Court of Appeals by order

of the Texas Supreme Court. See TEX. GOV'T CODE ANN. § 22.220(a) (West, Westlaw

through 2013 3d C.S.) (delineating the jurisdiction of appellate courts); TEX. GOV'T CODE

ANN. § 73.001 (West, Westlaw through 2013 3d C.S.) (granting the supreme court the
authority to transfer cases from one court of appeals to another at any time that there is

“good cause” for the transfer). This cause is before the Court on the State’s third motion

for extension of time to file the brief in this matter. The State’s brief in this matter was

originally due on March 26, 2014. The State has previously requested and received two

extensions of time to file the brief.

       The Court, having fully examined and considered the extensions previously

granted in this cause, is of the opinion that the State’s motion for extension of time should

be granted with order.

       Accordingly, we GRANT the State’s third motion for extension of time and ORDER

the State to file its brief on or before August 11, 2014. NO FURTHER EXTENSIONS

WILL BE GRANTED IN THIS MATTER. The Court looks with disfavor on the delay

caused by the State’s failure to timely file a brief in this matter. The Clerk of this Court is

ORDERED to serve a copy of this order on the State.



                                                                 PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
7th day of August, 2014.




                                              2